Cc Oo we HTD ON Fe WwW HY

No Nw NWN WN BR NO NO NO Rm
ao aD DN Hh SB OW YY KS CO OBO OH DH rH He WW YO

 

 

ase 2:17-cr-00661-DMG Document 1142 Filed 07/26/21 Page 1of4 Page ID #:24669

Michael S. Schachter** (NY 3910205) Thomas P. O’Brien (SBN 166369)
Randall W. Jackson** (NY 5274048) Ivy A. Wang (State Bar No. 224899)
Casey E. Donnelly** (NY4936803) Jennie Wang VonCannon (SBN 233392)
WILLKIE FARR & GALLAGHER BROWNE GEORGE ROSS

LLP O’BRIEN ANNAGEY & ELLIS LLP
787 Seventh Avenue 801 S. Figueroa Street, Suite 2000
New York, New York 10019 Los Angeles, California 90017
Tel: (212) 728-8102; Fax: (728) 728-8111 Telephone: (213) 725-9800
Email: mschachter@willkie.com Facsimile: (213) 725-9808)
Email: tobrien@begrfirm.com
Simona Agnolucci (SBN 246943) iwang@berfirm.com
WILLKIE FARR & GALLAGHER __jvoncannon@berfirm.com
LLP lfiedler@bgrfirm.com

One Front Street

San Francisco, CA 94111

Tel: (415) 858- 7447, Fax: (415) 858-7599 Attorneys for De endant
Email: sagnolucci@willkie. com Mirali Zarrabi,

Bruce H. Searby* (SBN 183267)
Edmund W. Searby** (OH 067455)
SEARBY LLP

1627 Connecticut Ave, NW, Suite 4
Washington, D.C. 20009

Tel: (202) 750-6106, Fax: (202) 849-2122
Email: bsearby@searby.law

*Appearing specially
** Appearing pro hac vice

Counsel for Defendant Julian Omidi

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

United States of America, CR No. 17-00661 (A) - DMG
Plaintiff, STATUS REPORT OF
DEFENDANTS JULIAN OMIDI AND
V. MIRALI ZARRABI
Julian Omidi, ef al., Hearing
Defendants. Date: July 28, 2021

Time: 11:00 a.m.
Location: Courtroom of the Hon.
Dolly M. Gee

 

 

 

STATUS REPORT OF JULIAN OMIDI
CASE NO. 17-00661 (A) - DMG

 
Cc Oo we HTD ON Fe WwW HY

No Nw NWN WN BR NO NO NO Rm
ao aD DN Hh SB OW YY KS CO OBO OH DH rH He WW YO

 

 

ase 2:17-cr-00661-DMG Document 1142 Filed 07/26/21 Page 2of4 Page ID #:24670

TO THE HONORABLE COURT, AND TO THE OTHER PARTIES AND THEIR
ATTORNEYS OF RECORD:

Defendants Julian Omidi and Mirali Zarrabi, by counsel, respectfully submit this
status report in advance of the July 28, 2021 status conference and hearing. Defendants
wish to ask the Court to remind the government, at the status conference, of its obligation
to provide the defense with its “Final Disclosure of Witness and Exhibit Lists,” which the
government was supposed to have provided to the defense last Friday, July 23, 2021.

It seems unlikely that the witness list and exhibit list provided by the government to
the defense on July 23 could possibly be the government’s “final” lists. As the Court may
recall, the government has represented to the Court that it “estimat[es] that its presentation
of evidence in this matter will last approximately two to three weeks.” (ECF No. 942 § 4.)
Yet, the “Government’s Witness List,” as produced to the defense on July 23, identifies 77
witnesses, and the “Government’s Trial Exhibit List,” produced to the defense on July 23,

includes more than 1.000 exhibits.

 

Either the government’s trial estimate provided to the Court was way off, or the
government’s witness and exhibit lists were not provided with an intention towards giving
the defense a fair understanding of the expected evidence at trial. There is no possible way
for the government to call 77 witnesses and present more than 1,000 exhibits in “two to
three weeks.” Indeed, one of the witnesses the government disclosed on its “Final
Disclosure Witness List’—Paula Rojeski—has been dead for nearly 10 years, which
suggests that the government’s list was nof a product of a good faith effort to identify for
the defense who the government presently intends to call as witnesses. Particularly in a
case where the government produced millions of documents in discovery, the Court’s
ability to safeguard Defendants’ constitutional right to a fair trial depends on the
government acting in good faith to identify well in advance of trial its witnesses and
exhibits. Defendants respectfully request that the Court direct the government to do so at

the upcoming July 28, 2021 status conference.

STATUS REPORT OF JULIAN OMIDI
CASE NO. 17-00661 (A) - DMG

 
Cc Oo we HTD ON Fe WwW HY

No Nw NWN WN BR NO NO NO Rm
ao aD DN Hh SB OW YY KS CO OBO OH DH rH He WW YO

 

 

ase 2:17-cr-00661-DMG Document 1142 Filed 07/26/21 Page 3o0f4 Page ID #:24671

Dated: July 26, 2021

LLP
By:

s/ Michael §. Schachter

 

MICHAEL S. SCHACHTER
RANDALL W. JACKSON
CASEY E. DONNELLY
SIMONA AGNOLUCCI

Respectfully Submitted,

WILLKIE FARR & GALLAGHER BROWNE GEORGE ROSS O’BRIEN
ANNAGEY & ELLIS LLP

By:

s/ Ivy A. Wang

THOMAS P. O’BRIEN
IVY A. WANG
JENNIE WANG VONCANNON

 

STATUS REPORT OF JULIAN OMIDI
CASE NO. 17-00661 (A) - DMG

 
Cc Oo we HTD ON Fe WwW HY

No Nw NWN WN BR NO NO NO Rm
ao aD DN Hh SB OW YY KS CO OBO OH DH rH He WW YO

 

 

ase 2:17-cr-00661-DMG Document 1142 Filed 07/26/21 Page 4of4 Page ID #:24672

CERTIFICATE OF SERVICE

I hereby certify that on July 26, 2021, I electronically transmitted the foregoing
document to the Clerk’s Office using the CM/ECF System for filing and service via
transmittal of a Notice of Electronic Filing.

I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Executed on July 26, 2021, at New York, NY.

/s/ Michael §. Schachter

Michael S. Schachter

WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue

New York, New York 10019

Phone: (212) 728-8102

Email: mschachter@wilkie.com

 

STATUS REPORT OF JULIAN OMIDI
CASE NO. 17-00661 (A) - DMG

 
